Exhibit 10.2

 

ASSIGNMENT OF DEBT AGREEMENT

 

THIS ASSIGNMENT OF DEBT AGREEMENT (this “Agreement”) dated this 1st day of March
2016.

 

Between:



GHS Investments, LLC, a Nevada limited liability company

(“ASSIGNEE")

 

AND:

Typenex Co-Investment, LLC, a Utah limited liability corporation located at

303 East Wacker Drive, Suite 1200,

Chicago, Illinois 60601

("ASSIGNOR")

 

AND:

VAPE Holdings, Inc., located at

5304 Derry Ave.,
Unit C

Agoura Hills, CA 91301

("DEBTOR")

 

WHEREAS:



A. Debtor is currently indebted to Assignor for $229,680 pursuant to that
certain $560,000 "Unsecured Convertible Promissory Note" dated December 3, 2014,
as amended ("Note");



B. Assignee wishes to purchase $229,680 worth of outstanding balance owing
pursuant to the Unsecured Note, Debtor consents to the transaction as
contemplated herein, and Assignor wishes to assign and transfer unto Assignee
$229,680 of convertible debt ("Assigned Debt") upon the terms and conditions
contained in this Agreement and supporting documents (attached).

 

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the premises,
mutual promises, representations and warranties contained herein and for other
good and valuable consideration, the receipt of which are acknowledged, and
subject to the terms and conditions hereinafter set out, the parties agree as
follows:

 

1. ASSIGNMENT OF THE DEBT

 

1.1 Assignor grants, transfers and sets over unto Assignee its right, title and
interest in and to the Assigned Debt, including, without limitation, all rights,
benefits and advantages of Assignor to be derived herefrom and all burdens,
obligations and liabilities to be derived thereunder, in consideration of the
premises and the consideration set out in Section 1.2.

 



Assignment of Debt Agreement [Page 1 of 7]

 

 


1.2. Assignee is purchasing the $229,680 worth of convertible debt for $229,680
(the “Purchase Price”). The Purchase Price is payable by Assignee to Assignor
via wire transfer of immediately available funds as follows: (a) $229,680 upon
execution of this Agreement.

 

2. REPRESENTATIONS, WARRANTIES AND COVENANTS OF ASSIGNOR

 

2.1 Assignor represents, warrants and covenants to Assignee that:



(a) the above premises are true and complete;

 

(b) Assignor is duly organized and validly existing under the laws of the
jurisdiction of its formation, and has the requisite power and authority to
enter into this Agreement and perform its obligations hereunder and each other
document contemplated hereby to which Assignor is or will be a party and to
consummate the transactions contemplated hereby and thereby;

 

(c) The execution, delivery and performance by Assignor of this Agreement and
the transactions contemplated hereby (i) have been duly authorized by all
necessary officers, managers or members of Assignor, (ii) do not contravene the
terms of Assignor’s organizational documents, or any amendment thereof, (iii) do
not materially violate, conflict with or result in any material breach or
contravention of, or the creation of any lien under, any contractual obligation
of Assignor or any requirement of law applicable to Assignor, and (iv) do not
materially violate any orders of any governmental authority against, or binding
upon, Assignor to the knowledge of Assignor;

 

(d) This Agreement has been duly executed and delivered by Assignor and
constitutes the legal, valid and binding obligations of Assignor, enforceable
against Assignor in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, fraudulent
conveyance or transfer, moratorium or similar laws affecting the enforcement of
creditors’ rights generally or by equitable principles relating to
enforceability (regardless of whether considered in a proceeding at law or in
equity);

 

(e) Assignor is an “Accredited Investor” within the meaning of Rule 501 of
Regulation D under the Securities Act, as presently in effect;

 

(f) There are no brokerage commissions, finder’s fees or similar fees or
commissions payable by any party in connection with the transactions
contemplated hereby based on any agreement, arrangement or understanding with
Assignor or any action taken by Assignor;

 

(g) the full amount of the Assigned Debt is due and owing by Debtor to Assignor;
and

 

(h) Assignor now has a lawful right, full power and absolute authority to assign
its/an unencumbered right, title and interest in and to the Assigned Debt in the
manner setout in Article 1 hereof, according to the true intent and meaning of
this Agreement.

 



Assignment of Debt Agreement [Page 2 of 7]

 

 

2.2 The representations, warranties and covenants contained in Section 2.1 are
provided for the exclusive benefit of Assignee and a breach of any one or more
thereof may be waived by Assignee in whole or in part at any time without
prejudice to its rights in respect to any other breach of the same or any other
representation or warranty or covenant. Any representations, warranties and
covenants contained in Article 2 will survive the signing of this Agreement.

 

3. REPRESENTATIONS, WARRANTIES AND COVENANTS OF ASSIGNEE

 

3.1 Assignee represents, warrants and covenants to Assignor that:



(a) The above premises are true and complete;

 

(b) Assignee is duly organized and validly existing under the laws of the
jurisdiction of its formation, and has the requisite power and authority to
enter into this Agreement and perform its obligations hereunder and each other
document contemplated hereby to which Assignee is or will be a party and to
consummate the transactions contemplated hereby and thereby;

 

(c) The execution, delivery and performance by Assignee of this Agreement and
the transactions contemplated hereby (i) have been duly authorized by all
necessary officers, managers or members of Assignee, (ii) do not contravene the
terms of Assignee’s organizational documents, or any amendment thereof, (iii) do
not materially violate, conflict with or result in any material breach or
contravention of, or the creation of any lien under, any contractual obligation
of Assignee or any requirement of law applicable to Assignee, and (iv) do not
materially violate any orders of any governmental authority against, or binding
upon, Assignee to the knowledge of Assignee;

 

(d) This Agreement has been duly executed and delivered by Assignee and
constitutes the legal, valid and binding obligations of Assignee, enforceable
against Assignee in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, fraudulent
conveyance or transfer, moratorium or similar laws affecting the enforcement of
creditors’ rights generally or by equitable principles relating to
enforceability (regardless of whether considered in a proceeding at law or in
equity);

 

(e) Assignee understands that the Assigned Debt will not be registered under the
Securities Act of 1933, as amended (the “Securities Act”) at the time of
purchase and, therefore, cannot be resold unless it is registered under the
Securities Act and applicable state securities laws or unless an exemption from
such registration requirements is available. Assignee is aware that Debtor is
under no obligation to effect any such registration with respect to the Assigned
Debt or to file for or comply with any exemption from registration. Assignee has
not been formed solely for the purpose of making this investment and is
purchasing the Assigned Debt for its own account for investment, not as a
nominee or agent, and not with a view to, or for resale in connection with, the
distribution thereof. Assignee has such knowledge and experience in financial
and business matters that Assignee is capable of evaluating the merits and risks
of such investment, is able to incur a complete loss of such investment and is
able to bear the economic risk of such investment for an indefinite period of
time;

 

(f) Assignee is an “Accredited Investor” within the meaning of Rule 501 of
Regulation D under the Securities Act, as presently in effect;

 



Assignment of Debt Agreement [Page 3 of 7]

 

 

(g) There are no brokerage commissions, finder’s fees or similar fees or
commissions payable by any party in connection with the transactions
contemplated hereby based on any agreement, arrangement or understanding with
Assignee or any action taken by Assignee;

 

(h) Assignee has been furnished with, and has had access to, such information as
it considers necessary or appropriate for deciding whether to enter into this
Agreement, and Assignee has had an opportunity to ask questions and receive
answers from Debtor and its officers concerning Debtor’s financial situation,
business, prospects, and any other matter that Assignee has deemed relevant or
important in determining whether to enter into this Agreement. Among other
things, Assignee is aware that Debtor’s business prospects are speculative and
the Assigned Debt may have been in technical default prior to assignment.
Assignee has had the opportunity to consult with counsel of its choosing with
respect to this Agreement and the Assigned Debt. No representations or
warranties have been made to Assignee by Assignor, or any of its respective
officers, employees, agents, sub-agents, affiliates or subsidiaries, other than
the representations of Assignor contained herein, and in purchasing the Assigned
Debt hereunder, Assignee is not relying upon any representations of Assignor
other than those contained herein; and

 

(i) Assignee is aware that its purchase of the Assigned Debt pursuant to this
Agreement is a speculative investment that is subject to the risk of complete
loss.  Assignee is able, without impairing Assignee’s financial condition, to
suffer a complete loss of such investment in Debtor.

 

(j) Assignee acknowledges and agrees that it shall be solely responsible to
obtain any legal opinion necessary to clear shares of common stock issuable to
Assignee upon any conversion of the Assigned Debt.

 

3.2 The representations, warranties and covenants contained in Section 3.1 are
provided for the exclusive benefit of Assignor and a breach of any one or more
thereof may be waived by Assignor in whole or in part at any time without
prejudice to its rights in respect to any other breach of the same or any other
representation or warranty or covenant. Any representations, warranties and
covenants contained in Article 3 will survive the signing of this Agreement.

 

4. CONSENT OF DEBTOR

 

4.1 Debtor, having received no additional consideration for this Assignment,
agrees and consents to the assignment of Assignor's interests in the Assigned
Debt to Assignee pursuant to the terms and conditions of this Agreement.

 

4.2 Debtor represents, warrants and covenants to Assignee that (a) the full
amount of the Assigned Debt is due and owing at the time of this Agreement, and
(b) the Assigned Debt has not been prepaid in full or in part.

 

4.3 Debtor agrees that Assignee is entitled to convert the debt and make demand
for any and all documentation needed to assign, convert, sell and/or transfer
the Assigned Debt.

 

4.4. Debtor agrees to take any action required to accommodate any of the rights
assigned to Assignee in this Agreement.

 



Assignment of Debt Agreement [Page 4 of 7]

 

 

5. MISCELLANEOUS

 

5.1 This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument. The parties hereto confirm that any electronic copy of
another party’s executed counterpart of this Agreement (or its signature page
thereof) will be deemed to be an executed original thereof.

 

5.2 No failure or delay on the part of a party hereto in exercising any right,
power or remedy hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right, power or remedy preclude any other
or further exercise thereof or the exercise of any other right, power or remedy.
The remedies provided for herein are cumulative and are not exclusive of any
remedies that may be available to a party hereto at law, in equity or otherwise.
Any amendment, supplement or modification of or to any provision of this
Agreement, any waiver of any provision of this Agreement, and any consent to any
departure by Assignor or Assignee from the terms of any provision of this
Agreement, shall be effective (a) only if it is made or given in writing and
signed by Assignor and Assignee, and (b) only in the specific instance and for
the specific purpose for which made or given.

 

5.3 If any one or more of the provisions contained herein, or the application
thereof in any circumstance, is held invalid, illegal or unenforceable in any
respect for any reason, the validity, legality and enforceability of any such
provision in every other respect and of the remaining provisions hereof shall
not be in any way impaired, unless the provisions held invalid, illegal or
unenforceable shall substantially impair the benefits of the remaining
provisions hereof.

 

5.4 This Agreement, together with all other documents contemplated hereunder,
are intended by the parties as a final expression of their agreement and
intended to be a complete and exclusive statement of the agreement and
understanding of the parties hereto in respect of the subject matter contained
herein and therein. There are no restrictions, promises, representations,
warranties or undertakings, other than those set forth or referred to herein or
therein. This Agreement and all such other contemplated documents supersede all
prior agreements and understandings between the parties with respect to such
subject matter.

 

5.5 Assignee acknowledges and agrees that neither Assignor nor any of its
officers, directors, representatives or agents has made any representations or
warranties to Assignee or any of its agents, representatives, officers,
directors, managers, members or employees except as expressly set forth in this
Agreement, and, in making its decision to enter into the transactions
contemplated by this Agreement, Assignee is not relying on any representation,
warranty, covenant or promise of Assignor or its officers, directors, agents or
representatives other than as set forth in this Agreement.

 



Assignment of Debt Agreement [Page 5 of 7]

 

 

5.6 All issues and questions concerning the construction, validity, enforcement
and interpretation of this Agreement and the exhibits hereto shall be governed
by, and construed in accordance with, the laws of the State of Utah without
giving effect to any choice of law or conflict of law rules or provisions
(whether of the State of Utah or any other jurisdiction) that would cause the
application of the laws of any jurisdiction other than the State of Utah. In
furtherance of the foregoing, the internal law of the State of Utah shall
control the interpretation and construction of this Agreement (and all exhibits
hereto), even though under that jurisdiction’s choice of law or conflict of law
analysis, the substantive law of some other jurisdiction would ordinarily apply.

 

5.7 Each party hereto submits to the exclusive jurisdiction of any state or
federal court sitting in Salt Lake County, Utah in any proceeding arising out of
or relating to this Agreement and agrees that all claims in respect of the
proceeding may be heard and determined in any such court and hereby expressly
submits to the exclusive personal jurisdiction and venue of such court for the
purposes hereof and expressly waives any claim of improper venue and any claim
that such courts are an inconvenient forum. Each party hereto hereby irrevocably
consents to the service of process of any of the aforementioned courts in any
such proceeding by the mailing of copies thereof by registered or certified
mail, postage prepaid, to its address as set forth herein, such service to
become effective ten (10) days after such mailing.

 

5.8 If any action at law or in equity is brought by a party to enforce or
interpret the terms of this Agreement or any other document contemplated hereby,
the Prevailing Party (defined below) shall be entitled to reasonable attorneys’
fees, costs and disbursements, in addition to any other relief to which such
party may be entitled. “Prevailing Party” shall mean the party in any litigation
or enforcement action that prevails in the highest number of final rulings,
counts or judgments adjudicated by a court of competent jurisdiction.

 

5.9 This Agreement is the mutual product of the parties hereto, and each
provision hereof has been subject to the mutual consultation, negotiation and
agreement of each of the parties, and shall not be construed for or against any
party hereto.

 

SIGNATURE PAGE TO FOLLOW

 



Assignment of Debt Agreement [Page 6 of 7]

 

 

IN WITNESS WHEREOF this agreement was signed by the parties hereto as of the day
and year first above written.

 

DEBTOR (VAPE Holdings, Inc.)

 

/s/ Justin Braune



 



AUTHORIZED SIGNATORY – (Name and Title: Justin Braune, CEO)

 

ASSIGNOR (Typenex Co-Investment, LLC.)

 

/s/ John Fife



 



AUTHORIZED SIGNATORY – (Name and Title: John M. Fife, President)

 

ASSIGNEE (GHS Investments, LLC)

 

/s/ Mark Grober



 



AUTHORIZED SIGNATORY– (Name and Title: Mark Grober, Member)

 

 

Assignment of Debt Agreement [Page 7 of 7]





 

 